Case 1:21-cv-00108-UNA Document 1-2 Filed 01/28/21 Page 1 of 12 PageID #: 29




                      EXHIBIT B
       Case 1:21-cv-00108-UNA Document 1-2 Filed 01/28/21 Page 2 of 12 PageID #: 30



US9706467                                     Motorola Razr 5G (“The accused product”)
1. A method for   In at least testing and usage, the accused product will comply with and use the 5G standard. The
obtaining radio   5G standard dictates a method for obtaining radio access network information.
access network
information,
comprising:




                  https://www.motorola.com/us/smartphones-razr-gen-2/p




                  https://www.motorola.com/us/smartphones-razr-gen-2/p
Case 1:21-cv-00108-UNA Document 1-2 Filed 01/28/21 Page 3 of 12 PageID #: 31




           https://www.motorola.com/us/smartphones-razr-gen-2/p




           https://www.3gpp.org/release-15

           https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationI
           d=3389

           https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationI
           d=3198
Case 1:21-cv-00108-UNA Document 1-2 Filed 01/28/21 Page 4 of 12 PageID #: 32




           https://www.3gpp.org/release-15
       Case 1:21-cv-00108-UNA Document 1-2 Filed 01/28/21 Page 5 of 12 PageID #: 33




                      Source: 5G Standard 3GPP TR 21.915 V15.0.0 (2019-09) pg. 11,
                      https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationI
                      d=3389



receiving, by a       In at least testing and usage, the accused product will comply with and use the 5G standard which
second radio access   dictates, receiving, by a second radio access network controller (e.g., eNB), first radio access
network controller,   network information request information (e.g. NAS Message transport and/or Unified Access
first radio access    Control via X2) from a first radio access network controller (e.g., en-gB).
network information
request information
from a first radio
access network
controller;
Case 1:21-cv-00108-UNA Document 1-2 Filed 01/28/21 Page 6 of 12 PageID #: 34
       Case 1:21-cv-00108-UNA Document 1-2 Filed 01/28/21 Page 7 of 12 PageID #: 35




                     Source: 5G Standard 3GPP TR 21.915 V15.0.0 (2019-09) pg. 11, 13, 37, 39
                     https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationI
                     d=3389

                     Evolved Universal Terrestrial Radio Access (E-UTRA) and NR Multi-connectivity 3GPP TS 37.340
                     V16.0.0 (2019-12) pg 23
                     https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationI
                     d=3198

providing a first    In at least testing and usage, the accused product will comply with and use the 5G standard
radio access         which dictates, a first radio access network controller (e.g., en-gNB) that is an access network
network controller   node of a first radio access network standard (e.g., 5G network standard);
that is an access
network node of a
first radio access
network standard;
       Case 1:21-cv-00108-UNA Document 1-2 Filed 01/28/21 Page 8 of 12 PageID #: 36




                       Source: 5G Standard 3GPP TR 21.915 V15.0.0 (2019-09) pg. 11
                       https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationI
                       d=3389

                       Evolved Universal Terrestrial Radio Access (E-UTRA) and NR Multi-connectivity 3GPP TS 37.340
                       V16.0.0 (2019-12) pg 11
                       https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationI
                       d=3198
providing target       In at least testing and usage, the accused product will comply with and use the 5G standard
radio access           which dictates, providing target radio access network information (e.g., S1 to eNB received from
network information    S-GW) that is radio access network information of a third radio access network controller (e.g.,
that is radio access
       Case 1:21-cv-00108-UNA Document 1-2 Filed 01/28/21 Page 9 of 12 PageID #: 37

network information s-GW), the third radio access network controller being an access network node of a second
of a third radio      radio access network standard (e.g., LTE).
access network
controller, the third
radio access
network controller
being an access
network node of a
second radio access
network standard;




                      Source: 5G Standard 3GPP TR 21.915 V15.0.0 (2019-09) pg. 11, 13, 37, 39
                      https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationI
                      d=3389
       Case 1:21-cv-00108-UNA Document 1-2 Filed 01/28/21 Page 10 of 12 PageID #: 38


                        Evolved Universal Terrestrial Radio Access (E-UTRA) and NR Multi-connectivity 3GPP TS 37.340
                        V16.0.0 (2019-12) pg 11
                        https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationI
                        d=3198

using the first radio   In at least testing and usage, the accused product will comply with and use the 5G standard
access network          which dictates, using the first radio access network information request information (as above)
information request     to request the target radio access network information by using a first core network node (e.g.,
information to          S1 to the MME) of the second radio access network standard (e.g., LTE).
request the target
radio access
network information
by using a first core
network node of the
second radio access
network standard,
or by using a second
core network node
of the first radio
access network
standard and the
first core network
node of the second
radio access
network standard;
and
      Case 1:21-cv-00108-UNA Document 1-2 Filed 01/28/21 Page 11 of 12 PageID #: 39

                      Source: 5G Standard 3GPP TR 21.915 V15.0.0 (2019-09) pg. 11
                      https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationI
                      d=3389

                      Evolved Universal Terrestrial Radio Access (E-UTRA) and NR Multi-connectivity 3GPP TS 37.340
                      V16.0.0 (2019-12) pg 23
                      https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationI
                      d=3198

sending, by the       In at least testing and usage, the accused product will comply with and use the 5G standard
second radio access   which dictates, sending, by the second radio access network controller (eg., eNB), the target
network controller,   radio access network information (e.g., X2 to en-gNB) to the first radio access network
the target radio      controller (e.g., en-gNB).
access network
information to the
first radio access
network controller.
Case 1:21-cv-00108-UNA Document 1-2 Filed 01/28/21 Page 12 of 12 PageID #: 40




            Source: 5G Standard 3GPP TR 21.915 V15.0.0 (2019-09) pg. 11
            https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationI
            d=3389

            Evolved Universal Terrestrial Radio Access (E-UTRA) and NR Multi-connectivity 3GPP TS 37.340
            V16.0.0 (2019-12) pg 23
            https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationI
            d=3198
